Application of Hon. J.C. Walton against George W. Clark, judge of the district court of the Thirteenth judicial district, Oklahoma county, filed in this court December 11, 1923, alleging that respondent had refused to disqualify in the trial of six certain indictments returned by the grand jury in the district court of Oklahoma county on the 23d of November, 1923; that four of said indictments charge relator with diverting state funds, one indictment charges relator with preventing the members of the House of Representatives from meeting, and one charges relator with intimidating an officer, to wit, the said respondent. The alternative writ was issued. December 27, 1923, all parties appeared and in open court stipulated that said cause be dismissed. Whereupon it was adjudged and ordered that the cause be dismissed.